I concur with the views expressed in the foregoing dissenting opinion of Mr. Justice Shaw. As to the prevailing opinion, while I am satisfied that from the undisputed certification of facts Bickford was guilty of contempt of the authority of the board of supervisors meeting as a board of equalization, I cannot agree with the view announced therein that there is no party beneficially interested in this proceeding who is entitled to have the order of the court annulled on certiorari.
The constitution — article XIII, section 1 — requires all property not exempt from taxation to be taxed in proportion to its value and under section 3672 of the Political Code the board of supervisors meeting as a board of equalization is invested with the power and it is made its duty to carry this constitutional mandate into effect. It is directed by said section 3672 to "equalize the assessment of property in the county," and unless all property is assessed necessarily the assessment is not equal and the constitutional mandate that all property be taxed is not carried into effect. The board, as an agency of the state, was proceeding to carry out this duty under the provisions of the law authorizing it to examine witnesses for that purpose when Bickford refused to testify and for such refusal was guilty of contempt under section 4068 of the Political Code and to punishment therefor under section 4069 of the same code.
These proceedings before the board in the matter of equalizing assessments are essential proceedings in which the state is vitally interested, being directed, under the provisions of the constitution and statutes, toward the securing of the equal assessment of all property. This being true, it must be equally beneficially interested in proceedings brought to punish for a contempt of its authority in an endeavor to discharge this public duty. There is no room for any distinction as far as *Page 724 
the public interests — the interests of the state — are concerned in proceedings before the board in the matter of the equalization of assessments and proceedings for contempt of the authority of the board in attempting to do so. They are both in aid of the public interests.
While, of course, it must be conceded that when the order discharging the attachment was made there was no board in session before which Bickford might have voluntarily appeared to purge himself of contempt or before which the court might have required him to appear and answer and order him imprisoned until he did so, still this afforded no warrant for the action of the court in discharging the attachment and releasing him. He was guilty of contempt in refusing to answer before a board which was lawfully in session at the time of the refusal. If the result of his contumacy was that before he could be brought to bar for contempt his opportunity to purge himself therefrom was gone, this constituted no reason why the judge of the superior court should have discharged him without punishment. He was still guilty of contempt and the court should have exercised its power and punished him by fine or imprisonment or both.
Respondent claims that by the order discharging Bickford the superior court has now lost jurisdiction to proceed at all against him and that no substantial benefit can be obtained by an annulment of the order. I do not agree with this view. The effect of the annulment of the order in question here is to leave the proceeding before that court as it stood when that order was made. It then had jurisdiction of him and it has now the power to secure his presence before it by a bench warrant. It is its duty to do so and try him for the alleged contempt and if found guilty punish him. Such disposition of the case is essential in my judgment to the proper maintenance of the power and dignity of the state.